DETAILED ACTION
1.	The amendment received on January 21, 2022 has been entered into the record.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 23 is objected to for the following:   on line 2 it appears that ‘the first wavelength selecting region’ should read -the second wavelength selecting region-.  Note that claim 17 from which claim 23 depends refers to ‘a second aperture having a second selecting region selecting light passing through the first aperture (lines 4-5 of claim 23).’  Correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 17, 19, 22, and 23 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pandey et al. (2017/0242343).
	As for claim 17, Pandey in a method of measuring a structure, inspection apparatus, lithographic system, device manufacturing method and wavelength-selective filter for use therein discloses/suggests the following:  an optical test apparatus (Fig. 2(a); paragraphs [0039] and [0062]) comprising: a pair of apertures (Fig. 2(a): 13 and 21 with Fig. 3: 13 (300) and 21 (310); paragraphs [0074], [0076], [0080], [0081], [0100], [0101] and note: paragraph [0092]:  lines 8-11: ‘FIG. 8 illustrates the image 80 that can be obtained on dark-field image sensor 23 using the complementary segmented filters 300, 310 as the aperture device 13 and aperture stop 21.’) including a first aperture having a first wavelength selecting region selecting light included in a first wavelength band, which is part of an all- wavelength band (Fig. 3: 13 (300): 300-1 or 300-2; paragraph [0074], [0100], [0101]) , and a second aperture having a second wavelength selecting region selecting light passing through the first aperture and included in a second wavelength band, which is part of the all-wavelength band and is different from the first wavelength band (Fig. 3: 21 (310): 310-2 or 310-2; paragraph [0076], [0100],[0101]), the first wavelength selecting region and the second wavelength selecting region being arranged so that light not deflected by a test object passes the first aperture and light deflected by the test object only passes through the second aperture (Fig. 2(a): 13 to W (T) to 21; paragraphs [0077] and [0078]: higher order diffracted (scattered) rays pass through 21 and zero order (reflected) rays are blocked at 21); and an image sensor configured to image light passing through the pair of apertures and reaching an imaging plane for each wavelength (Fig. 2(a): 23: noting the imaging plane is where T’(+1a) and T’(-1b) are incident on 23; paragraphs [0069] and [0092]).
	As for claim 19, Pandey discloses/suggests everything as above (see claim 17). In addition, Pandey discloses/suggests the test object is arranged in a light path between the first aperture and the second aperture (Fig. 2(a): light path from 11 to 23; wherein, W (T) is arranged between 13 and 21).
	As for claim 22, Pandey discloses/suggests everything as above (see claim 17).  In addition, Pandey discloses/suggests a first lens configured to make light passing through the pair of apertures be incident on the imaging plane (Fig. 2(a): six lenses between 23 and 13: two lenses between 13 and 15, 16 (objective lens), two lenses between 17 and 21, and a lens between 21 and 23; noting: paragraph [0066]: lines 6-8:  ‘The plane of aperture device 13 is conjugate with a pupil plane of objective lens’ and  paragraph [0069]:  lines 4-6:  ‘An aperture stop 21 is provided in a plane in the imaging branch of the collection path CP which is conjugate to a pupil plane of objective lens 16.’).
	As for claim 23, Pandey discloses/suggests everything as above (see claim 22).  In addition, Pandey discloses/suggests the second wavelength selecting region is arranged on a focal plane of the first lens (paragraph [0069]:  lines 4-6:  ‘An aperture stop 21 is provided in a plane in the imaging branch of the collection path CP which is conjugate to a pupil plane of objective lens 16.’ This statement demonstrates that 21 (from claim 17 above: 21, the second aperture has the second wavelength selecting region) is in the focal plane of the lens to the left and to the right of 21 in Fig. 2(a)).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Howes (Rainbow schlieren and its applications)-cited by applicant in IDS of June 25, 2020 in view of Settles (Schlieren and Shadowgraph Techniques:  Visualizing Phenomena in Transparent Media)-previously cited.
As for claims 29-30 (the examiner has interpreted claim 29 as the apparatus for the practice of claim 30), Howes in a rainbow schlieren and its applications discloses/suggests the following: an optical test apparatus (Fig. 1 of page 2458) comprising: a first aperture having a first wavelength selecting region selecting light included in a first wavelength band, which is part of an all-wavelength band (Fig. 1: rainbow filter: shows just two annular apertures of red and blue (red or blue annular aperture is first aperture) with Fig. 2: typical rainbow filter: treating each ring as an individual aperture thereby the first aperture will be the first annulus ring with a first color; page 2450: column 2: A. Rainbow filter: first paragraph; page 2451:  first three paragraphs:  treating each annulus of each color as an individual aperture, a circular slit); a second aperture having a second wavelength selecting region selecting light included in a second wavelength band, which is part of the all-wavelength band and is different from the first wavelength band (Fig. 1: rainbow filter: shows just two annular apertures of red and blue (blue or red annular aperture is second aperture) with Fig. 2: typical rainbow filter: treating each ring as an individual aperture thereby the second aperture will be the second annulus ring with a second color; page 2450: column 2: A. Rainbow filter: first paragraph; page 2451:  first three paragraphs:  treating each annulus of each color as an individual aperture, a circular slit); and an image sensor configured to image light passing through the first aperture and the second aperture and reaching an imaging plane (Fig. 2: camera; treating left surface of camera as an imaging plane, I;  page 2452: column 1:  lines 1-3: demonstrates color photography; last paragraph before V. Applications:  demonstrates the use of color video camera systems with film).
The examiner notes in evidence that Settles defines photographic film as an image sensor (page 337: A.5 Light and Human Eye: first two lines of first paragraph).
Howes is silent concerning a processing circuit configured to acquire an intensity of the light for each wavelength imaged by the image sensor, and calculate a deflection angle of the light for each wavelength based on the intensity of the light for each wavelength.  Nevertheless, as stated before Settles defines photographic film and electronic sensors as image sensors (page 337: A.5 Light and Human Eye: first two lines of first paragraph).  And Settles demonstrates that intensity is used to in determining refraction angle (page 122: 5.2.1: Reasons for Introducing Color:  lines 1-9 of first paragraph); and Settles refers to a ring-lattice filter and teaches using color to code both quantities: refraction magnitude and direction (page 124: second paragraph with Fig. 5.8: ‘ring lattice’); and lastly, Settles discusses how computers are used in doing calculations in schlieren imaging (page 66: 3.6 Diffraction Effects:  lines 2-3 of first paragraph; page 128: 5.2.4 Recent Developments:  last two lines of second paragraph:  ‘digital-color computerized schlieren methods;’ page 265: second paragraph beginning with ‘This conveys’ lines 1-3 demonstrating how much faster and easier computer evaluations are;  benefits of computers on page 284:  paragraphs 1 and 3).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have processing circuit configured to acquire an intensity of the light for each wavelength imaged by the image sensor, and calculate a deflection angle of the light for each wavelength based on the intensity of the light for each wavelength in order to provide calculations faster and easier via a computer and in order to code both refraction magnitude and direction in a color image.

Allowable Subject Matter
8.	Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886